Application by appellant’s counsel to withdraw as counsel is unanimously granted (see, Anders v California, 386 US 738; People v Saunders, 52 AD2d 833), and, pursuant to County Law § 722, Richard Gabriele of the firm of Schulman & Altman, 84 William Street, Suite 1501, New York, New York, 10038, shall be substituted as counsel for the purpose of perfecting the appeal from the judgment, Supreme Court, New York County (Patrick McGinley, J.), rendered on March 11, 1982, and said appeal is to be recalendared upon its perfection. No opinion. Concur — Murphy, P. J., Sandler, Sullivan, Milonas and Rosenberger, JJ.